Case 1:19-cv-11192-NMG Document 34 Filed 11/20/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS

 

JANE DOE C.D., an individual,

Civil Action No. 1:19-cv-11192
Plaintiff,

Vv.

R-ROOF ASSET, LLC (d/b/a RED ROOF
PLUS+ BOSTON — FRAMINGHAM); RED
ROOF INNS, INC.; and AMBACH CORP.
(d/b/a MARSHFIELD INN)

 

Defendants.

STIPULATED PROTECTIVE ORDER
Upon stipulation of Plaintiff, Jane Doe C.D. (“Plaintiff”) and Defendants, R-Roof Asset,
LLC, Red Roof Inns, Inc., and Ambach Corp. (“Defendants”) (collectively, the “Parties”), it is
hereby ORDERED, pursuant to Fed. R. Civ. P. 26(c) and Fed. R. Civ. P. 5.2, that:
1, Counsel for Plaintiff shall provide to Counsel for Defendants the true identity and
identifying information (“true identity”) of Plaintiff upon entry of the instant Order by the Court.
As used herein, true identity includes, but is not limited to, information such as:

a) Name, maiden name, married name, and any alias name used at any time, including,
but not limited to, any names used at Defendants’ facilities;

b) Date of birth;
c) Social Security Number; and
d) Current address and any prior addresses from 2016 to present.
Notwithstanding the foregoing, Defendants expressly reserve their respective rights to
request from Plaintiff, during the course of discovery, any other information that is linked or

linkable to the true identity of Plaintiff, such as, but not limited to, any medical, educational,
Case 1:19-cv-11192-NMG Document 34 Filed 11/20/19 Page 2 of 4

financial, employment, or other identifying information. Relatedly, Plaintiff agrees that nothing
in this Stipulated Protective Order relieves Plaintiff of the obligation to produce any discoverable
documents or information that Plaintiff would otherwise be required to produce in the normal
course of discovery.

2. Plaintiff is permitted to proceed pseudonymously through-out the pretrial
proceedings in this case but the Court will determine, at an appropriate time, if she may remain
anonymous during the public trial, if and when that occurs. The Parties will refer to plaintiff as
“Jane Doe, C.D.” or “Plaintiff” in all filings, pleadings, discovery and pre-trial Court proceedings.

3. The Parties, as well as their agents, employees, and assigns shall keep Plaintiff's
true identity confidential during and after the conclusion of this matter. Notwithstanding the
foregoing, the Parties may disclose Plaintiffs true identity to the following:

a) The Parties to this litigation, including any employees, agents, and representatives of
the Parties as needed to litigate any claims or defenses;

b) Counsel for the Parties and employees, agents, and representatives of counsel as
needed to litigate any claims or defenses;

c) Insurance claim adjusters, employees, agents, and representatives of the Parties that
are or may be required to pay any settlement or judgment in this matter on behalf of
the Parties to this litigation;

d) The Court, court personnel, and members of the jury;

e) Court reporters, recorders, and videographers engaged for depositions or video-taped
trial testimony;

f) Any mediator appointed by the Court or jointly selected by the Parties;

g) Any expert witness, outside consultant, or investigator retained specifically in
connection with this litigation;

h) Any potential, anticipated, or actual fact witness and his or her counsel, but only to
the extent that Plaintiffs true identity will assist the witness in recalling, relating, or
explaining facts for purposes of depositions and/or testimony;

2
Case 1:19-cv-11192-NMG Document 34 Filed 11/20/19 Page 3 of 4

i) Any custodian of records, but only to the extent that Plaintiff's true identity will assist
the custodian in obtaining and producing records;

j) Independent providers of document reproduction, electronic discovery, or other
litigation services retained or employed specifically in connection with this litigation;

k) Government agencies and agency personnel, but only to the extent that the disclosure
of Plaintiff's true identity is necessary to litigate any claims or defenses or to comply
with any obligations or requirements; and

1) Other persons or entities as needed to litigate any claims or defenses upon consent of
the Parties. Consent shall not be unreasonably withheld.

4, Nothing in this Stipulated Protective Order authorizes the filing of protected
materials under seal. Documents may not be filed with the Court under seal without leave of the
Court as to each such filing, upon motion and for good cause shown, including the legal basis for
filing under seal.

5. All Parties and any third parties appearing or submitting filings in this case are
required to redact the true identity and any identifying information (for example, Social Security
Number, date of birth, address, medical records number) of Plaintiff in their filings with the Court.

6. To the extent any Party or non-party has questions or concerns about whether any
forthcoming filing complies with the requirements of this Stipulated Protective Order, such party
or non-party should seek leave of the Court prior to submitting any such filing.

7. Given this Stipulated Protective Order, the Parties agree that the Stipulated
Protective Order does not supersede the Order to proceed under a pseudonym. See Docket No. 15.

8. The Parties will comply with the good faith meet-and-confer requirement in Local
Civil Rule 7.1 (a)(2) and Fed. R. Civ. P. 37(a)(1) prior to seeking judicial intervention if there are

any disputes relating to this Stipulated Protective Order.
Case 1:19-cv-11192-NMG Document 34 Filed 11/20/19 Page 4 of 4

5 The Parties agree that this Stipulated Protective Order is subject to the provisions

of Local Civil Rule 7.2.

SO STIPULATED:

Dated: November 19, 2019

fs/

Jaime M. Farrell (BBO No. 658368)
Paul J. Pennock (PHV Admission)
Samantha Breakstone (PHV Admission)
Weitz & Luxenberg, P.C.

700 Broadway

New York, NY 10003

Telephone: (212) 485-1831
Facsimile: (212) 344-5461

Email: jfarrell@weitzlux.com
Email: ppennock@weitzlux.com
Email: sbreakstone@weitzlux.com

/s/

Kim Dougherty (BBO No. 658014)
Andrus Wagstaff, PC

19 Belmont Street

S. Easton, MA 02375

Telephone: (508) 230-2700

Facsimile: (303) 376-6361

Email: kim.dougherty@andruswagstaff.com

Counsel for Plaintiff

IT IS SO ORDERED.

/s/

Kenneth B. Walton (BBO No. 562174)
Courtney Longo (BBO No, 666466)
Lewis Brosbois Bisgaard & Smith, LLP
One International Place, 3" Floor

Boston, MA 02110

Telephone: (857) 313-3936

Facsimile: (857) 313-3951

Email: courtney.longo@lewisbrisbois.com
Email: ken.walton@lewisbrisbois.com

/s/

Martin C. Winstead (BBO No. 655494)
Winstead Law

209 Broadway

Hanover, MA 02339

Telephone: (781) 826-5900

Facsimile: (781) 826-5902

Email: marty@winsteadlaw.info

Counsel for Defendants

VMs M, Glen

UNITED STATES DISTRICT JUDGE
